                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


STEVENSON JAIR                                    :           DOCKET NO. 2:18-cv-1284
PALLARES-TRUJILLO
     REG. # 62222-018

VERSUS                                            :           JUDGE JAMES


DIRECTOR BUREAU OF PRISONS                        :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 51] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the instant petition for writ of habeas corpus be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

       THUS DONE AND SIGNED in Chambers this 11th day of February, 2019.
